MEMORANDUM **
Martha Reyes petitions for review of the Board of Immigration Appeals’ (“BIA”) decision finding her ineligible for a waiver under either 8 U.S.C. § 1182(d)(ll) or 8 U.S.C. § 1182(h) to the charge of inadmissibility for alien smuggling in violation of 8 U.S.C. § 1182(a)(6)(E)®.
We agree with the BIA’s conclusion that petitioner is not eligible for a waiver under 8 U.S.C. § 1182(d)(ll) because the individual involved in the smuggling attempt is not a recognized family member under the waiver. See Moran v. Ashcroft, 395 F.3d 1089, 1094 (9th Cir.2005) (holding that the waiver under 8 U.S.C. § 1182(d)(ll) applies to an alien who “has encouraged induced, assisted, abetted, or aided only an individual who at the time of such action was the alien’s spouse, parent, son or daughter (and no other individual) to enter the United States in violation of law.”). Moreover, the BIA correctly concluded the waiver under 8 U.S.C. § 1182(h) does not apply to a charge under 8 U.S.C. § 1182(a)(6)(E)®. See 8 U.S.C. § 1182(h).
The petition for review and motion for stay of removal fail to raise any legal arguments regarding the BIA’s decision. The respondent filed a motion for summary disposition which petitioner has not opposed. Because petitioner has failed to raise a challenge to the BIA’s decision, respondent’s unopposed motion for summary disposition is granted. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.